                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 ERIK STUCKMAN,
       Plaintiff,

        v.
                                                              No. 3:17-cv-1921 (JAM)
 NANCY A. BERRYHILL,
     Defendant.



  RULING ON CROSS MOTIONS TO REMAND AND AFFIRM DECISION OF THE
                COMMISSIONER OF SOCIAL SECURITY

       Plaintiff Erik Stuckman asserts that he is disabled and unable to work due to severe

headaches, hearing, balance, and mental health issues resulting from a surgery he underwent in

2013 to remove a brain tumor. He has brought this action pursuant to 42 U.S.C. § 405(g),

seeking review of the final decision of defendant Nancy A. Berryhill, Acting Commissioner of

Social Security, who denied Stuckman’s claim for supplemental security income. For the reasons

discussed below, I will deny Stuckman’s motion to remand the decision of the Commissioner

(Doc. #18) and grant the Commissioner’s motion for judgment on the pleadings (Doc. #19).

                                          BACKGROUND

       I refer to transcripts provided by the Commissioner. See Doc. #12-1 through Doc. #12-8.

Stuckman filed an application for social security disability income on February 7, 2014, alleging

a disability beginning on September 27, 2013. Doc. #12-3 at 40. Stuckman’s claim was initially

denied on May 5, 2014 and denied again upon reconsideration on November 13, 2014. He then

filed a written request for a hearing on January 12, 2015. Ibid.

       Stuckman appeared and testified at a hearing before Administrative Law Judge

(ALJ) Ronald J. Thomas on April 25, 2016. Ibid. Stuckman was represented by counsel. On May



                                                 1
23, 2016, the ALJ issued a decision concluding that Stuckman was not disabled within the

meaning of the Social Security Act. Id. at 37-50. The Appeals Council affirmed the decision of

the ALJ on September 15, 2017. Id. at 2. Stuckman then filed this federal action on November

15, 2017. Doc. #1. In response, the Commissioner moved for judgment on the pleadings, asking

this Court to affirm her decision. Doc. #19.

       To qualify as disabled, a claimant must show that he is unable “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for a continuous period of not less

than 12 months,” and “the impairment must be ‘of such severity that [the claimant] is not only

unable to do his previous work but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists in the national economy.’”

Robinson v. Concentra Health Servs., Inc., 781 F.3d 42, 45 (2d Cir. 2015) (quoting 42 U.S.C.

§§ 423(d)(1)(A), 423(d)(2)(A)). “[W]ork exists in the national economy when it exists in

significant numbers either in the region where [a claimant] live[s] or in several other regions of

the country,” and “when there is a significant number of jobs (in one or more occupations)

having requirements which [a claimant] [is] able to meet with [his] physical or mental abilities

and vocational qualifications.” 20 C.F.R. § 416.966(a)–(b); see also Kennedy v. Astrue, 343 F.

App’x 719, 722 (2d Cir. 2009).

       To evaluate a claimant’s disability, and to determine whether he qualifies for benefits, the

agency engages in the following five-step process:

       First, the Commissioner considers whether the claimant is currently engaged in
       substantial gainful activity. Where the claimant is not, the Commissioner next
       considers whether the claimant has a “severe impairment” that significantly limits
       [his] physical or mental ability to do basic work activities. If the claimant suffers
       such an impairment, the third inquiry is whether, based solely on medical
       evidence, the claimant has an impairment that is listed [in the so-called

                                                 2
       “Listings”] in 20 C.F.R. pt. 404, subpt. P, app. 1. If the claimant has a listed
       impairment, the Commissioner will consider the claimant disabled without
       considering vocational factors such as age, education, and work experience; the
       Commissioner presumes that a claimant who is afflicted with a listed impairment
       is unable to perform substantial gainful activity. Assuming the claimant does not
       have a listed impairment, the fourth inquiry is whether, despite the claimant's
       severe impairment, [he] has the residual functional capacity to perform [his] past
       work. Finally, if the claimant is unable to perform [his] past work, the burden then
       shifts to the Commissioner to determine whether there is other work which the
       claimant could perform.

Cage v. Comm’r of Soc. Sec., 692 F.3d 118, 122–23 (2d Cir. 2012) (alteration in original)

(citation omitted); see also 20 C.F.R. § 416.920(a)(4)(i)–(v). In applying this framework, an ALJ

can find a claimant to be disabled or not disabled at a particular step and can make a decision

without proceeding to the next step. See 20 C.F.R. § 416.920(a)(4). The claimant bears the

burden of proving the case at steps one through four; at step five, the burden shifts to the

Commissioner to demonstrate that there is other work that the claimant can perform. See

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).

       The ALJ here concluded that Stuckman was not disabled within the meaning of the

Social Security Act. At Step One, the ALJ determined based on Stuckman’s employment history

that he will meet the insured status requirement of the Social Security Act through December 31,

2019. Doc. #12-3 at 42. Stuckman has not engaged in substantial gainful activity since

September 27, 2013, the date of the alleged onset of his disability. Ibid.

       At Step Two, the ALJ found that Stuckman suffers from the following severe

impairments: acoustic neuroma s/p retrosigmoid transtemporal resection, an affective disorder,

and anxiety. Ibid.

       At Step Three, the ALJ determined that Stuckman does not have an impairment or

combination of impairments that meets or medically exceeds the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. Doc. #12-3 at 41–42. The ALJ did

                                                 3
determine, however, that Stuckman had “mild restriction” in activities of daily living and

“moderate difficulties” with social functioning and concentration, persistence, and pace. Id. at

43.

       At Step Four, the ALJ found that Stuckman has “the residual functional capacity to

perform light work as defined in 20 C.F.R. [§] 416.967(b),” but that he cannot be exposed to

dangers such as heights and moving machinery and “must also avoid exposure to vibration,

flashing lights or use of a computer screen for a duration beyond 15 minute at a time.” Doc. #12-

3 at 44. The ALJ also found that Stuckman can “understand, remember and carryout simple,

routine, and repetitive tasks” but is “limited to only occasional contact with the general public,

co-workers, and supervisors.” Id. at 44–45. The ALJ found that Stuckman is unable to perform

his past work as a fingerprint technician because the demands of that job “exceed the exertional

and nonexertional limitations” of his RFC. Id. at 49.

       In formulating Stuckman’s residual functional capacity (RFC), the ALJ gave “little

weight” to the opinion of treating physician Dr. Paul Schwartz and “only some weight” to the

opinion of consultative examiner Chery Ellis, Psy.D. Id. at 48. The ALJ gave “great weight” to

the opinions of state agency consultants Carl Bankoff, MD and Joseph Connolly Jr., MD. Id.;

Doc. #12-4 at 2–25. The ALJ also found Stuckman’s testimony about his symptoms to be only

partially credible. Specifically, the ALJ found that “the documentary medical evidence does not

support the level of limitation alleged.” Doc. #12-3 at 46. The ALJ found that the medical

evidence supports the type of symptoms Stuckman alleges but not the “intensity, persistence, and

limiting effects” that Stuckman attributes to them. Ibid. In the absence of a medical source

statement on Stuckman’s ability to perform basic work activity, and having accorded only “little”

and “some” weight to the opinions of the treating physician and consultative examiner,



                                                 4
respectively, the ALJ relied primarily on Stuckman’s treatment records, including subjective

complaints, clinical findings, and diagnostic testing, in reaching his RFC conclusion. Id. at 48.

       At Step Five, after considering Stuckman’s age, education, work experience, and RFC,

the ALJ concluded that a job Stuckman can perform exists in significant numbers in the national

economy. Id. at 49-50. The ALJ found that Stuckman would be able to “perform the

requirements of a representative light, unskilled occupation such as a mail sorter.” Id. at 50. The

ALJ relied on the testimony of a vocational expert in arriving at this conclusion. The ALJ

ultimately concluded that Stuckman was not disabled within the meaning of the Social Security

Act. Ibid.

                                                DISCUSSION

       The Court may “set aside the Commissioner’s determination that a claimant is not

disabled only if the factual findings are not supported by substantial evidence or if the decision is

based on legal error.” Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008); see also 42 U.S.C.

§ 405(g). Substantial evidence is “more than a mere scintilla” and “means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Lesterhuis v. Colvin,

805 F.3d 83, 87 (2d Cir. 2015) (per curiam). Absent a legal error, the Court must uphold the

Commissioner’s decision if it is supported by substantial evidence, even if the Court might have

ruled differently had it considered the matter in the first instance. See Eastman v. Barnhart, 241

F. Supp. 2d 160, 168 (D. Conn. 2003).

       Stuckman challenges the ALJ’s opinion on three grounds. Doc. #18-2 at 17–28. First,

Stuckman argues that the ALJ erred in not giving more weight to the opinion of Dr. Schwartz,

Stuckman’s treating physician. As part of this challenge to the ALJ’s decision, Stuckman argues

that the ALJ misinterpreted and misstated the record in reaching the conclusion that his condition



                                                  5
had improved since Dr. Schwartz last examined him in 2014. Second, Stuckman argues that the

ALJ erred in not requesting a medical source statement from a treating physician regarding his

capacity to perform basic work activities. Finally, Stuckman argues that his RFC as determined

by the ALJ does not adequately take into account his problems concentrating and the effect that

fluorescent lights have on his headaches.

       The treating physician rule

       According to the treating physician rule, “the opinion of a claimant’s treating physician

as to the nature and severity of the impairment is given ‘controlling weight’ so long as it ‘is well-

supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in [the] case record.’” Burgess, 537 F.3d at 128

(citation omitted). Even if a treating physician’s opinion is not given controlling weight, the ALJ

must consider a number of factors to determine the proper weight to assign, including “the

[l]ength of the treatment relationship and the frequency of examination; the [n]ature and extent

of the treatment relationship; the relevant evidence . . . , particularly medical signs and laboratory

findings, supporting the opinion; the consistency of the opinion with the record as a whole; and

whether the physician is a specialist in the area covering the particular medical issues.” Id. at 129

(internal quotation marks and citations omitted) (alterations in original). After considering these

factors, the ALJ is required to “comprehensively set forth [his] reasons for the weight assigned to

a treating physician’s opinion. . . . Failure to provide such ‘good reasons’ for not crediting the

opinion of a claimant’s treating physician is a ground for remand.” Id. at 129–30; see also

20 C.F.R. § 416.927 (“We will always give good reasons in our notice of determination or

decision for the weight we give your treating source’s medical opinion.”).




                                                  6
       Stuckman claims that the ALJ violated the treating physician’s rule when he accorded

only little weight to Dr. Schwartz’s opinion. Because this is intertwined with Stuckman’s claim

that the ALJ “misinterpreted and misstated the record” when he found that Stuckman’s condition

had improved since Dr. Schwartz wrote his opinion, doc. #18-2 at 26, I analyze the two claims

together.

       The ALJ clearly stated the weight he gave to Dr. Schwartz’s opinion and

comprehensively discussed his reason for according it little weight. Doc. #12-3 at 48. In the

ALJ’s assessment, Stuckman’s condition had improved between 2014, when Dr. Schwartz wrote

his opinion, and 2016, when the case came before the ALJ. The ALJ found that Schwartz’s

opinion provided “a mere snapshot” of Stuckman’s ability to function at the time of the

examination and was not an accurate portrayal of Stuckman’s capacity at the time of the hearing.

Ibid. The ALJ noted that at the time Dr. Schwartz opined that Stuckman was not ready to return

to work, Stuckman was reporting “significant vertigo, resulting in difficulty balancing and an

inability to drive.” Ibid. As evidence that Stuckman’s condition has improved since then, the

ALJ cited records from a November 2015 medical examination indicating that Stuckman had “no

dizziness” and a “normal gait.” Ibid; Doc. #12-8 at 195–96. The ALJ also noted that as of the

date of the hearing, Stuckman was able to drive himself and his children, and that Botox

injections offer at least temporary relief from headaches. Doc. #12-3 at 45, 80; Doc. #18-2 at 19.

Even if the relief is only temporary, as Stuckman has alleged, and the headaches are more intense

and frequent after the treatment wears off, it was within the ALJ’s permissible discretion to find

that temporary relief is evidence of improvement.

       As for the ALJ’s assessment that Stuckman’s condition had improved despite Stuckman’s

repeated assertions that it has not, it is the function of the ALJ, not this Court, to evaluate the



                                                   7
credibility of witnesses. See, e.g, Pellam v. Astrue, 508 F. App’x 87, 91 (2d Cir. 2013). An ALJ

“is not required to accept the claimant’s subjective complaints without question; he may exercise

discretion in weighing the credibility of the claimant’s testimony in light of the other evidence in

the record.” Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010) (per curiam). The ALJ’s decision to

afford only “little weight” to Dr. Schwartz’s opinion in light of changes in Stuckman’s condition

after Dr. Schwartz last examined him in 2014 is supported by substantial evidence.

       My finding that substantial evidence supports the ALJ’s decision is not based on the

ALJ’s use of Stuckman’s attendance at doctor’s appointments as evidence that his condition had

improved. Doc. #12-3 at 46. In this regard, the ALJ’s reasoning is flawed. The ALJ wrote,

“[w]hile the claimant’s complaints of consistent headaches are noted, there is no indication that

the claimant has missed appointments due to headaches.” Ibid. It does take some basic level of

function to get to the doctor, but many seriously ill people go to the doctor. Compliance with a

treatment regime, even and perhaps especially an intensive one, should not serve as material

evidence that a claimant’s condition has improved. Finding otherwise would create perverse

incentives for patients not to comply with the treatment regimens that their doctors recommend.

       Medical source statement

       It is well established that “[t]he ALJ, unlike a judge in a trial, must [himself]

affirmatively develop the record,” considering “the essentially non-adversarial nature of a

benefits proceeding.” Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999). The ALJ has a duty “to

investigate and develop the facts and develop the arguments both for and against the granting of

benefits.” Vincent v. Comm’r of Soc. Sec., 651 F.3d 299, 305 (2d Cir. 2011). This duty arises

from the Commissioner’s regulatory duty to develop a complete medical record before making a

disability determination, 20 C.F.R. § 404.1512(d)–(f), and exists even when, as here, the



                                                  8
claimant is represented by counsel at the administrative hearing. See Tejada v. Apfel, 167 F.3d

770, 774 (2d Cir. 1999); see also Evans v. Comm’r of Soc. Sec., 110 F. Supp. 3d 518, 537

(S.D.N.Y. 2015). Of course, the duty to develop the record is not limitless. A medical source

statement is not necessarily required, “so long as the record contains sufficient evidence from

which an ALJ can assess the [plaintiff’s] residual functional capacity.” Tankisi v. Comm’r of Soc.

Sec., 521 F. App’x 29, 34 (2d Cir. 2013) (internal quotations omitted); see also Pellam v. Astrue,

508 F. App’x at 90 (ALJ not under an obligation to further develop the record where it already

contained a partially relied-upon opinion from a consultative examiner and the treatment notes

from the plaintiff’s doctors).

       The ALJ did not err when he did not seek a medical source statement. While the ALJ

accorded Dr. Schwartz’s opinion little weight and Dr. Ellis’s opinion only some weight, the

record before the ALJ included these doctors’ treatment notes, along with the opinions of two

consulting examiners to which the ALJ assigned “great weight,” hundreds of pages of medical

records including treatment notes, clinical findings, and diagnostic testing, and testimony from

Stuckman about his daily life and the types of activities in which he was able to engage. Doc.

#12-3 at 48–49. The record that the ALJ considered contained enough evidence for him to assess

Stuckman’s residual capacity such that the lack of a medical source statement is not grounds for

remand.

       Substantial evidence for the RFC finding

       It is well established that a calculation of RFC must be based on the medical record and

not on the ALJ’s lay opinion. See Burgess, 537 F.3d at 131. In calculating the RFC, “an ALJ is

not required to discuss every piece of evidence submitted,” and “[a]n ALJ’s failure to cite

specific evidence does not indicate that such evidence was not considered.” Brault v. Soc. Sec.



                                                9
Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (per curiam). The ALJ’s RFC determination

must include “a narrative discussion describing how the evidence supports each conclusion,

citing specific medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily

activities, observations).” SSR 96-8, 1996 WL 374184 (1996). The RFC finding “need only

afford an adequate basis for meaningful judicial review, apply the proper legal standards, and be

supported by substantial evidence such that additional analysis would be unnecessary or

superfluous.” McIntyre, 758 F.3d at 150 (internal quotation marks and citation omitted).

       Stuckman argues that the ALJ erred in finding that he could work as a mail sorter because

mail sorters are exposed to fluorescent lights. Doc. #18-2 at 28–29. The Court interprets this as

an argument that the ALJ erred in not including a limitation on exposure to fluorescent lights in

his RFC. The only basis for this proposed limitation was Stuckman’s testimony, and the ALJ

expressly concluded that “[t]he undersigned is not persuaded by the claimant’s statements

concerning his impairments or the impact those impairments have on his ability to work.” Doc.

#12-3 at 49. Stuckman testified at the hearing that exposure to fluorescent lights triggers his

headaches. Id. at 71 (“Fluorescent lights are bad. That’s one of the worst things.”). But he has not

identified medical evidence in the record to support this assertion, and an ALJ is not required to

accept everything a claimant alleges as true. See Lewis v. Colvin, 548 F. App’x 675, 678 (2d Cir.

2013) (ALJ was justified in discrediting a plaintiff’s testimony regarding his symptoms when

such testimony “was not supported by the objective medical evidence or evidence regarding his

daily activity as set forth in the ALJ’s opinion and supported by the record”). ALJs have the

authority to make credibility assessments, Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010) (per

curiam), and to resolve discrepancies between the medical evidence and a claimant’s testimony,

Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002) (citing Richardson v. Perales, 402 U.S. 389,



                                                 10
399 (1971)). The ALJ did not err by not including restrictions on exposure to fluorescent lights

in Stuckman’s RFC.

       Stuckman also argues that the case should be remanded “so that the ALJ can formulate an

RFC description with Mr. Stuckman’s poor concentration.” Doc. #18-2 at 28. Stuckman relies

heavily on a portion of the opinion of Cheryl Ellis, Psy. D., who wrote that his “concentration

and persistence appear to be adequate with some confusion, which may manifest as poor

concentration as he may have some trouble encoding new information.” Doc. #12-8 at 114.

Ellis’s opinion is not as unequivocal as Stuckman suggests: Earlier in the same opinion, Ellis

wrote that Stuckman’s “[c]oncentration appears to be good.” Id. at 113. Nor is it controlling. The

ALJ clearly stated his reason for giving only some weight to Ellis’s opinion. Doc. #12-3 at 48.

And the ALJ was free to rely on other evidence in developing an RFC, such as medical records

stating that “Attention/Concentration: Good able to focus on tasks and organize/prioritize daily

activities.” Doc. #12-8 at 179. I conclude that substantial evidence supported the ALJ’s finding

that Stuckman “can understand, remember, and carryout simple, routine and repetitive tasks” and

that his “time off task will correspond with normal break during the workday.” Doc. #12-3 at 44–

45.

                                              CONCLUSION

       For the foregoing reasons, the motion to reverse the decision of the Commissioner

(Doc. #18) is DENIED, and the Commissioner’s motion for judgment on the pleadings




                                                11
(Doc. #19) is GRANTED. The Clerk of Court shall close the case.

       It is so ordered.

       Dated at New Haven this 4th day of January 2019.

                                                  /s/ Jeffrey Alker Meyer
                                                  Jeffrey Alker Meyer
                                                  United States District Judge




                                             12
